                                                                     USDC-SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC#:
                                                                     DATE FILED: I 2/3 o ( ( '1
 ---------------------------------------------------------X

 YOKO TOKUICHI,

                                         Plaintiff,
                                                                       No. 19-CV-1749 (RA)
                           -v-
                                                                               ORDER
 KIMBERLY PERRONE, URBAN OASIS
 DESIGN LLC dlblc BLOOM FLOWERS,

                                         Defendants.

 -------------------------------------------------------- X

RONNIE ABRAMS, United States District Judge:

         On November 26, 2019, the Court directed the parties to take one of the following three

actions no later than December 17, 2019: ( 1) Consent to conducting all further proceedings before

Magistrate Judge Parker, (2) Submit a stipulation or notice of voluntary dismissal without

prejudice pursuant to Federal Rule of Civil Procedure 41, or (3) Submit a joint letter setting forth

their views as to why their settlement is fair and reasonable and should be approved, accompanied

by all necessary supporting materials, including contemporaneous billing records for the attorney's

fees and costs provided for in the settlement agreement. The parties have yet to take any of these

actions. The parties shall do so by January 13, 2020.

SO ORDERED.

Dated:      December 30, 2019
            New York, New York

                                                         Ronnie    rams
                                                         United States District Judge
